Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 11, 13, 16, 17, 18  are rejected under 35 U.S.C. 103 as being unpatentable over Steve M. Johnson (US 20190290089 A1), henceforth referred as Johnson, in view of Li et al. (US 2020/0323413 A1), henceforth referred as Li. 
Note: Annotated drawings are found below claim rejections. 
Regarding claim 1, Johnson discloses a robot cleaner comprising: a tank configured to store liquid (Johnson; Fig. 3 #51); 
a body having a recess, the recess forming a mounting space in which the tack is configured to be mounted (Johnson; Fig, 3 #10 – body, recess and mounting space are not shown in the figures, but the tank #51 is configured to be removed 
at least one spin mop rotatably mounted at a lower side of the body, and configured to move the body across a surface and by rotating and to clean the surface with the liquid (Johnson; [0045] ln 1-4); 
a supply nozzle protruding from the recess into the mounting space (Johnson; Fig. 3 #57 and [0078] ln 1-11 and annotated Fig. 5);
a discharge nozzle protruding from the tank and configured to couple to the supply nozzle when the tank is mounted such that liquid from the tank flows to the spin mop via the supply and discharge nozzles (Johnson; discharge nozzle defines by valve - #58 and outlet #59 as these elements supply liquid from the tank to the supply nozzle / spray nozzle). 
Johnson is silent on a first coupler configured to couple the tank to the recess via magnetic attraction. LI (US 20200323413 A1) also discloses a robot cleaner having a first coupler defined by a first buckle and second buckle configured to couple the tank with the recess of the body and specifically discloses that the first coupler may be an electromagnet or a magnetic conductor, etc. (Li; [101] ln 1-13). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Johnson to incorporate a first coupler configured to couple the tank the recess of the body via magnetic attraction as disclosed by Li as it is a simple and effective mean of coupling the tank to the recess.

Regarding claim 2, Johnson, as modified, discloses the limitations of claim 1, as described above, and further discloses when the tank is pulled to separate the tank from the recess, the tank is rotated in a first direction about a point adjacent to the second coupler (Johnson; Fig. 13). 
Regarding claim 3, Johnson, as modified, discloses the limitations of claim 2, as described above, and further discloses wherein, when the tank is inserted into the recess to be mounted to the recess, the tank is rotated about the point in a second direction opposite to the first direction (Johnson; Fig. 13).
Regarding claim 4, Johnson, as modified, discloses the limitations of claim 1, as described above, and further discloses wherein, when the tank is pulled to separate the tank from the recess, the tank is rotated in a first direction about an edge of the recess adjacent to the second coupler (Johnson; Fig. 13).
Regarding claim 5, Johnson, as modified, discloses the limitations of claim 1, as described above, and further discloses a first magnet provided at one of the tank or the recess (Li; Fig. 17 #331 - first magnet and [0101] ln 1-12);
and a second magnet or metal provided at the other of the tank or the recess configured to be magnetically attracted to the first magnet and positioned to align 
Regarding claim 6, Johnson, as modified, discloses the limitations of claim 5, as described above, and further discloses, wherein the recess comprises: an opening through which the tank enters (Johnson; See annotated Fig. 13 opening defined by surface area of recess when #246 is removed in top and front planes) 
a front surface facing the opening and provided adjacent to a front of the tank when the tank is mounted in the recess (Johnson; See annotated Fig. 13) 
a first side surface extending from a first end of the front surface (Johnson; See annotated Fig. 13); 
and a second side surface extending from a second end of the front surface and facing the first side surface (Johnson; See annotated Fig. 13), 
the first and second side surfaces defining sides of the opening, wherein the first magnet is provided at the front surface (Johnson; See annotated Fig. 13).  
Regarding claim 7, Johnson, as modified, discloses the limitations of claim 6, as described above, and further discloses, wherein the first magnet is provided on the front surface at a position adjacent to the first side surface (Li; [101] ln 1-13 and Fig. 7 #112 and Fig. 15 #331).
Regarding claim 8, Johnson, as modified, discloses the limitations of claim 6
Regarding claim 9, Johnson, as modified, discloses the limitations of claim 6, as described above, and further discloses, wherein, the groove is provided to be closer to the opening than the front surface (Johnson; See annotated Fig. 13). 
Regarding claim 10, Johnson, as modified, discloses the limitations of claim 6, as described above, and further discloses, a front surface configured to face the front surface of the recess when the tank is mounted in the recess (Johnson; See annotated Fig. 13); a first side surface configured to face the first side surface of the recess when the tank is mounted (Johnson; See annotated Fig. 13); and a second side surface configured to face the second side surface of the housing when the tank is mounted (Johnson; See annotated Fig. 13); and a rear surface exposed to an outside of the recess, wherein the second magnet is provided at the front surface of the tank (Li; Fig. 17 #331 - first magnet and Fig. 7 #112 - second magnet and [0101] ln 1-12).
Regarding claim 11, Johnson, as modified, discloses the limitations of claim 10, as described above, and further discloses, wherein the second coupler includes a protrusion, and the protrusion is a rib protruding from the second side surface of the tank (Johnson; See annotated Fig. 13).
Regarding claim 13, Johnson, as modified, discloses the limitations of claim 10, as described above, and further discloses, wherein the protrusion of the second coupler includes a protrusion and a rib (Johnson; hook mechanism) wherein the protrusion is a stopper, which is coupled to the second side surface of the recess (Johnson; See annotated Fig. 13 - second coupler); and the groove is a stopper groove formed at the second side surface of the tank and into which the stopper 
Regarding claim 16, Johnson discloses a robot cleaner comprising: 
A tank configured to store liquid (Johnson; Fig. 3 #51);
A body having a dock formed at a rear side (Johnson; Fig, 3 #10 – body, dock is not shown in the figures, but the tank #51 is configured to be removed and inserted from the body, thus the volume of space where the tank is mounted defines the dock), the dock configured to receive the tank; 
a spin mop rotatably mounted at a lower side of the body and configured to receive the liquid (Johnson; [0045] ln 1-4); 
a mechanical coupler provided at a side and configured to restrict rear movement of the tank via a groove and a protrusion (Johnson; [0086] ln 9-15), 

but is silent on a magnetic coupler. LI (US 20200323413 A1) also discloses a robot cleaner having a coupler defined by a first buckle and second buckle configured to couple the tank with the recess of the body and specifically discloses that the coupler may be an electromagnet or a magnetic conductor, etc. (Li; [101] ln 1-13). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Johnson to incorporate a first coupler configured to couple the tank the dock of the body via magnetic attraction as disclosed by Li in a first side of the dock as it is a simple and effective means of coupling the tank to the dock.
Regarding claim 17, Johnson, as modified, discloses the limitations of claim 16, as described above, and further discloses wherein, when the tank is pulled rearward to be separated from the tank, the tank is rotated while maintaining contact with the second side of the dock (Johnson; See annotated Fig. 13).  
Regarding claim 18, Johnson, as modified, discloses the limitations of claim 16, as described above, and further discloses wherein, when pushed forward to be mounted in the dock, the tank is rotated while maintaining contact with the second side of the dock (Johnson; See annotated Fig. 13).  

Claim 12, 14, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Steve M. Johnson (US 20190290089 A1), henceforth referred as Johnson, in view of LI . 
Regarding claim 12, Johnson, as modified, discloses the limitations of claim 11, as described above, but is silent on the rib comprising a first section extending in a left-right direction toward the second side surface of the recess; and a second section bent from the first section to extend in a front-rear direction. Johnson discloses a rib (Johnson; second coupler - hook and catch mechanism) where the first section is in a front-rear direction toward the second surface of the recess and the second section bent from the first section is in an up-down direction. IRobot discloses a robot cleaner wherein the dust bin comprises a coupler (rib) on a second side surface of the bin, wherein the orientation of the first section of the rib is in a left-right direction toward the second side surface of the recess and a second bent from the first section is extending in a front-rear direction (See annotated iRobot Fig. 1). It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the device of Johnson to incorporate the second coupler (rib) in the orientation disclosed by iRobot as the tank is less likely to spill liquid being held by the tank as it is removed in a left-right orientation as opposed to an up-down orientation (See annotated iRobot Fig. 1).  
Regarding claim 14, Johnson, as modified, discloses the limitations of claim 6, as described above, and further discloses the tank having an edge protrusion defined by the second surface and rear surface of the tank, but is silent on the edge protrusion being configured to contact an edge of the of recess defined by 
Regarding claim 19, Johnson, as modified, discloses the limitations of claim 16, as described above, but is silent on the edge protrusion of the mechanical coupler are provided a side surface of the tank that faces a side surface of the dock. Johnson discloses an edge protrusion and mechanical coupler that are provided at a side surface of the tank but are not facing a side surface of the dock. IRobot discloses robot cleaner and specifically discloses a second coupler configured to be removed in a left-right direction instead of an up-down direction. If the tank is configured to be removed in a left-right orientation, the mechanical coupler of the tank would have to be placed at a side surface of the tank that faces a side surface of the dock. It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the device of Johnson to incorporate the mechanical coupler (rib) in the orientation disclosed 
Regarding claim 20, Johnson, as modified, discloses the limitations of claim 19, as described above, wherein the first magnet is provided at a front surface of the dock that faces a front surface of the tank, the front surface of the dock extending from the side surface of the dock, and the front surface of the tank extending from the side surface of the tank (Li; Fig. 17 #331 - first magnet and Fig. 7 #112 - second magnet and [0101] ln 1-12);.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Steve M. Johnson (US 20190290089 A1), henceforth referred as Johnson, in view of LI et al. (US 2020/0323413 A1) and in further view of iRobot (https://prod-help-content.care.irobotapi.com/files/i_series/i7/ownersGuide/og-i7-en-GB.pdf), and as evidenced by iRobot YouTube Video (https://www.youtube.com/watch ?v=W9_Mur3kdrY).
Regarding claim 15, Johnson, as modified, discloses the limitations of claim 14, as described above, and further discloses wherein, when the tank is pulled to be separated from the recess, the tank is rotated while the edge protrusion maintains contact with the body (https://www.youtube.com/watch?v=W9_ Mur3kdrY – shows iRobot robot cleaner tank being removed at 0:27)

    PNG
    media_image1.png
    472
    487
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    625
    769
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    323
    342
    media_image3.png
    Greyscale




    PNG
    media_image4.png
    640
    718
    media_image4.png
    Greyscale


 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO BURBERG whose telephone number is (571)272-5085.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.N.B./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723